DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 103 which appears to be a wire.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7-9, 12-13, 16, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over AUSMAN et. al (US 20170223926 A1) herein Ausman in view of BERCKMANS (US 20160050888 A1).
For claim 1; Ausman discloses a method of tracking feeding activity of animals, comprising: providing feed (17) on demand from a self-feeder ((10) and para 172) wherein the animal (11) actuates discharge of feed from the self-feeder (para 172-174; sensing module (40) when approaching the feeder, the RFID identification of the animal causes the food product to descend through the chute for the animal to consume thus, actuating the feeder); sensing animal actuation of the self-feeder (para 160, sensing the weight of the food product); generating data corresponding to the sensed animal actuation of the feeder (para 150); and evaluating the data to track the animal feeding activity (para 152).
Ausman fails to disclose a method explicitly tracking the feed of swine.
However, Berckmans discloses a method tracking the feed activity of swine (abstract).
The only distinction between the prior art and the claimed invention is that the prior art fails to explicitly disclose the animal being a swine. Berckrmens does disclose a method of tracking pigs therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique from Berckmans to the known method from Ausman such that the predictable result of swine being used as the at least one animal. See MPEP 2143 I. (D).
For claim 4; The combination of Ausman and Berckmans teaches all limitations as stated above.
Ausman further discloses wherein the data includes time of day of actuation (para 81).
For claim 5; The combination of Ausman and Berckmans teaches all limitations as stated above.
Ausman further discloses wherein the data includes frequency of actuation (para 81).
For claim 7; The combination of Ausman and Berckmans teaches all limitations as stated above.
Ausman further discloses identifying the animal (40) with an RFID tag (58).
As outlined in the rejection of claim 1 above, Ausman fails to disclose the animal being a swine however, it would have been obvious to employ the method of Ausman to pigs as suggested by Berckmans.
 For claim 8; The combination of Ausman and Berckmans teaches all limitations as stated above.
Ausman further discloses wherein the data further corresponds to volume of feed dispensed (para 196-197).  
For claim 9; The combination of Ausman and Berckmans teaches all limitations as stated above. 
Ausman further discloses storing the data on a microprocessor ((34) and para 152).
For claim 11; Ausman discloses a method of tracking feeding activity of each individual animal in a given area, comprising: marking each animal in the area with a unique identifier (para 21); providing an ad lib self-feeding station that allows only one swine to feed at a time from the station, wherein the one animal actuates ((40), para 153) a dispenser to drop (para 149) feed into the station (18); identifying ((55) & (58)) each of the animal who actuates the dispenser (para 153); generating a signal each time the dispenser is actuated (para 78); creating a database of the signals (para 151-152); evaluating the signals to track the feeding activity of each identified animal (para 152).
Ausman fails to disclose a method explicitly tracking the feed of swine.
However, Berckmans discloses a method tracking the feed activity of swine (abstract).
The only distinction between the prior art and the claimed invention is that the prior art fails to explicitly disclose the animal being a swine. Berckrmens does disclose a method of tracking pigs therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique from Berckmans to the known method from Ausman such that the predictable result of swine being used as the at least one animal. See MPEP 2143 I. (D).
For claim 12; The combination of Ausman and Berckmans teaches all limitations as stated above.
Ausman further discloses the evaluation includes the number of times each animal actuates the dispenser (para 81).
As outlined in the rejection of claim 11 above, Ausman fails to disclose the animal being a swine however, it would have been obvious to employ the method of Ausman to pigs as suggested by Berckmans.
For claim 13; The combination of Ausman and Berckmans teaches all limitations as stated above.
Ausman further discloses wherein the evaluation includes a volume of food dispensed by each swine (para 196-197).
As outlined in the rejection of claim 11 above, Ausman fails to disclose the animal being a swine however, it would have been obvious to employ the method of Ausman to pigs as suggested by Berckmans.
For claim 16; The combination of Ausman and Berckmans teaches all limitations as stated above.
Ausman further discloses wherein each animal is identified (40) with an RFID tag (58).
As outlined in the rejection of claim 11 above, Ausman fails to disclose the animal being a swine however, it would have been obvious to employ the method of Ausman to pigs as suggested by Berckmans.
For claim 19; The combination of Ausman and Berckmans teaches all limitations as stated above.
Ausman further discloses wherein the signal identifies the time of day that the one swine actuated the dispenser (para 81).  
As outlined in the rejection of claim 11 above, Ausman fails to disclose the animal being a swine however, it would have been obvious to employ the method of Ausman to pigs as suggested by Berckmans.
Claims 3, 6, 15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ausman in view of Berckmans as applied to either claim 1 or 11 above, and further in view of Rawlings et al. (US 5335625 A) herein Rawlings.
Claim 3; The combination of Ausman and Berckmans teaches all limitations as stated above.
Neither Ausman nor Berckmans disclose the sensing step utilizing a magnetic sensor.
However, Rawlings discloses wherein the dispenser includes a magnet (119) for sensing by a sensor (118) to count rotations of the dispenser (col 8; lines 20-48).
The only distinction between the prior art and the claimed invention is that the prior art is the magnet sensor counting rotations however, Rawlings discloses such a senor. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ausman and Berckmans by combining the prior art element of the magnetic sensor and method of use from Rawlings to yield the predictable result of gathering data based on nutrients utilized. See MPEP I. (A). 
For claim 6; The combination of Ausman and Berckmans teaches all limitations as stated above.
Neither Ausman nor Berckmans disclose the sensing step utilizing a Hall Effect sensor.
However, Rawlings discloses wherein the wherein the sensing step utilizes a Hall effect sensor (col 8; lines 20-48).
The only distinction between the prior art and the claimed invention is that the prior art is the Hall Effect sensor counting rotations however, Rawlings discloses such a senor. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ausman and Berckmans by combining the prior art element of the Hall Effect sensor and method of use from Rawlings to yield the predictable result of gathering data based on nutrients utilized. See MPEP I. (A). 
For claim 15; The combination of Ausman and Berckmans teaches all limitations as stated above.
Neither Ausman nor Berckmans disclose the sensing step utilizing a magnetic sensor.
However, Rawlings discloses wherein the signal is generated magnetically upon rotation of the dispenser (col 8; lines 20-48).
The only distinction between the prior art and the claimed invention is that the prior art is the magnet sensor counting rotations however, Rawlings discloses such a senor. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ausman and Berckmans by combining the prior art element of the magnetic sensor and method of use from Rawlings to yield the predictable result of gathering data based on nutrients utilized. See MPEP I. (A). 
For claim 20; The combination of Ausman and Berckmans teaches all limitations as stated above.
Neither Ausman nor Berckmans disclose the sensing step utilizing a Hall Effect.
However, Rawlings discloses wherein the wherein the sensing step utilizes a Hall effect sensor (col 8; lines 20-48).
The only distinction between the prior art and the claimed invention is that the prior art is the Hall Effect sensor counting rotations however, Rawlings discloses such a senor. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ausman and Berckmans by combining the prior art element of the Hall Effect sensor and method of use from Rawlings to yield the predictable result of gathering data based on nutrients utilized. See MPEP I. (A). 
Claims 10 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ausman in view of Berckmans as applied to either claims 1 or 11 above, and further in view of Sung (US 20150373945 A1).
For claim 10; The combination of Ausman in view of Berckmans teaches all limitations as stated above.
Ausman fails to disclose a camera to identify the face or body of the animal.
However, Berckmans further discloses identifying the swine with a camera.
Berckmans fails to disclose the face or body being recognized.
However, Sung discloses a method step of identifying a unique animal with a facial recognition camera (para 26).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose the method step of identifying the swine with a camera however, Berckmans and Sung disclose botha a camera and a facial recognition camera. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the similar method and device taught in the combination of Ausman and Berckmans, described above, in the same way to enhance the identification process as taught by the known method from Sung.  See MPEP 2143 I. (C).
For claim 17; The combination of Ausman in view of Berckmans teaches all limitations as stated above.
Ausman fails to disclose a camera to identify the face or body of the animal.
However, Berckmans further discloses identifying swine with a camera.
Berckmans fails to disclose identifying each specific swine.
However, Sung discloses a method step of identifying a unique animal with a facial recognition camera (para 26).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose the method step of identifying the swine with a camera however, Berckmans and Sung disclose botha a camera and a facial recognition camera. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the similar method and device taught in the combination of Ausman and Berckmans, described above, in the same way to enhance the identification process as taught by the known method from Sung.  See MPEP 2143 I. (C).
For claim 18; The combination of Ausman in view of Berckmans teaches all limitations as stated above.
The combination of Ausman in view of Berckmans teaches all limitations as stated above.
Ausman fails to disclose a camera to identify the face or body of the animal.
However, Berckmans further discloses identifying swine with a camera.
Berckmans fails to disclose identifying each specific swine.
However, Sung discloses a method step of identifying a unique animal with a facial recognition camera (para 26).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose the method step of identifying the swine with a camera however, Berckmans and Sung disclose botha a camera and a facial recognition camera. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the similar method and device taught in the combination of Ausman and Berckmans, described above, in the same way to enhance the identification process as taught by the known method from Sung.  See MPEP 2143 I. (C).
Allowable Subject Matter
Claims 2 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not fair.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klocke (US 9220236 B2) which discloses a swine rotating a section of the feeder, Laliberta (US 20100095895 A1) which discloses a magnet sensor to count rotations, Zimmerman et al. (US 20170013802 A1) which discloses a livestock monitoring method, Monk (US 20170273277 A1) which discloses a species-specific feeder, Panasevich (US 20080252464 A1) which discloses an animal identifying system with a camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642